DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed October 14, 2021.

An amendment to amend the claims 1-30 has been entered and made of record in the application of Mondrow et al. for an “intelligent lock” filed June 16, 2020.  

Claims 1-30 are cancelled.  
A new set of claims 31-50 is introduced.
Claims 31-50 are now pending in the application.

Response to Arguments

  In view of applicant’s amendment to amend the Specification for the Cross-Reference section, therefore, examiner has withdrawn the objection of the Specification.
  
Newly submitted claims 31-50 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: a method, the device and a computing system comprising detecting, by one or more processors, one or more conditions that at least one of data transmission and saving power of a lock are dependent on, wherein the lock comprises a first transceiver and a second transceiver, wherein the first transceiver consumes more power and has more reliable data transmissions than the second transceiver; and
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-50 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684